Dissenting Opinion by
Me. Justice Roberts:
Without regard to the momentous issues of constitutional law discussed at length in the majority opinion, 1 dissent and would reverse the judgment below and grant a new trial for the simple reason that the challenged publication is not defamatory.
Although a transcript or tape recording of the radio broadcast was not put in evidence and there is some uncertainty concerning exactly what was said on the air, the essence of the allegedly offensive statement was that Matus had overcharged the radio announcer’s wife for clearing snow from the driveway of the announcer’s home. The broadcast did not suggest that Matus was dishonest or unqualified or that the snow had been re*400moved in an unsatisfactory or unworkmanlike manner. I do not believe tbat a dissatisfied customer’s mere statement tbat be was forced to pay too bigb a price for a particular service is actionable. See Fowler v. Stradley, 238 Or. 606, 395 P. 2d 867 (1964) ; Lynch v. Lyons, 303 Mass. 116, 20 N.E. 2d 953 (1939) ; cf. De-Pasquale v. Weschester newspapers, Inc., 170 Misc. 268, 8 N.Y.S. 2d 829 (1938); Prosser, Law of Torts, §111, at 739-40 ( 4th ed. 1971).
Tbe majority concedes tbat plaintiff established at best only a marginal case of defamation but refuses to consider, tbe issue because “appellants did not move for judgment notwithstanding tbe verdict, nor do they now press insufficiency of tbe evidence as ground for a new trial.” While it is true tbat appellants did not seek judgment n.o.v., tbe record does not bear out tbe majority’s assertion tbat appellants do not raise tbe issue of tbe sufficiency of tbe evidence. At tbe close of plaintiff’s case, appellants moved for a compulsory nonsuit on tbe specific ground tbat plaintiff bad failed to prove tbat tbe broadcast was defamatory. This same claim was reiterated in appellant’s motion for new trial, and in their brief in this appeal. In these circumstances I fail to understand why tbe majority now declines to consider this assignment of error.
I dissent and would award a new trial, tbe relief requested by appellants.